TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00436-CR


Adam McGuire, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. D-1-DC-05-904028, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Adam McGuire pleaded guilty and judicially confessed to murder, a lesser included
offense of the capital murder alleged in the indictment.  See Tex. Penal Code Ann. § 19.02
(West 2003).  The court adjudged him guilty and, after hearing evidence, sentenced him to forty-five
years' imprisonment.
McGuire's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief, together with the supplemental letter brief submitted
by counsel at the Court's request, meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  McGuire also filed a pro se brief.
We have reviewed the record, counsel's brief and supplemental brief, and the pro se
brief.  We find nothing in the record that might arguably support the appeal.  See Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
The judgment of conviction is affirmed. (1)

				__________________________________________
				G. Alan Waldrop, Justice
Before Justices Puryear, Waldrop and Henson
Affirmed
Filed:   August 6, 2007
Do Not Publish
1.        All pending motions are overruled.